 

 

 

Exhibit 10.1

 

 

 

 

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into effective as of April 16, 2007, by and between SILICON VALLEY BANK
(“Bank”) and HEALTHAXIS, INC., a Pennsylvania corporation (“HAXS”), HEALTHAXIS,
LTD., a Texas limited partnership (“HXLTD”) and HEALTHAXIS IMAGING SERVICES,
LLC, a Texas limited liability company (“HXLLC” and with HAXS and HXLTD, each
individually a “Borrower” and collectively, the “Borrowers”).

RECITALS

A.         Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of August 14, 2006, (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B.          Bank has extended credit to Borrowers for the purposes permitted in
the Loan Agreement.

C.           Borrowers have requested that Bank (i) increase the amount of the
Equipment Advances from $750,000 to $1,000,000, (ii) extend the Equipment
Advance period, (iii) decrease the amount of the Revolving Line of Credit from
$5,000,000 to $3,000,000, and (iv) modify the EBITDA covenant.

D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.            Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.

Amendments to Equipment Advances.

(a)          The penultimate sentence of Section 2.1.3(a) of the Loan Agreement
is hereby amended and restated in its entirety as follows: “Borrower may only
request five (5) Equipment Advances hereunder.”

(b)          The final sentence of Section 2.1.3(b) of the Loan Agreement is
hereby amended and restated in its entirety as follows: “Equipment Advances
outstanding on the last day of the Draw Period are payable in thirty (30)
consecutive equal monthly installments of principal and

 

 

PAGE 1

--------------------------------------------------------------------------------

 

interest, beginning on October 1, 2007 and continuing thereafter until the
Equipment Maturity Date.”

3.            Amendments to Fees. Section 2.4 of the Loan Agreement is hereby
amended to include the following as a new subsection (c):

(c) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to three-eighths percent (3/8%) per annum of the average unused
portion of the Revolving Line, as determined by Bank. Borrower shall not be
entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder.                

4.            Amendments to Financial Covenants. Section 6.7(b) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

(b) EBITDA. Maintain, measured as of the end of each month during the following
periods on a trailing three (3) month basis, EBITDA of at least the following:

Period Ending

EBITDA

May 31, 2007

Maximum loss of $250,000

June 30, 2007, July 31, 2007, and August 31, 2007

Maximum loss of $200,000

September 30, 2007, October 31, 2007, and November 30, 2007

Maximum loss of $150,000

December 31, 2007, January 31, 2007 and February 29, 2008

Maximum loss of $100,000

March 31, 2008, April 30, 2008, and May 31, 2008

Maximum loss of $50,000

June 30, 2008 and each month thereafter

Minimum EBITDA of $0.00

                Notwithstanding the foregoing EBITDA covenant, upon Borrower
achieving for two (2) consecutive fiscal quarters a ratio of EBITDA, minus the
aggregate amount of cash paid for taxes

 

 

PAGE 2

--------------------------------------------------------------------------------

 

and minus the amount of non-financed capital expenditures, in each case for each
such fiscal quarter, to Debt Service for such fiscal quarters of at least 1.25
to 1.0, the EBITDA covenant of this Section 6.7(b) shall terminate and shall be
replaced with the following:

 

Debt Service Coverage Ratio. Measured as of the end of each month, a ratio of
EBITDA, minus the aggregate amount of cash paid for taxes and minus the amount
of non-financed capital expenditures, in each case for the three (3) consecutive
months then-ended, to Debt Service, calculated for the three (3) consecutive
months then-ended of at least 1.25 to 1.0.

5.            Amendments to Loan Agreement. The following defined terms, as set
forth in Section 13 of the Loan Agreement, are hereby amended and restated, each
in its entirety, as follows:

“Draw Period” is the period of time from the Effective Date through the earliest
to occur of (a) September 30, 2007, (b) an Event of Default, or (c) the
existence of any Default.

“Equipment Line” is an Equipment Advance or Equipment Advances in an aggregate
amount of up to $1,000,000 outstanding at any time.

“Equipment Maturity Date” is the earliest of (a) March 31, 2010 or (b) the
occurrence of an Event of Default.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$3,000,000 outstanding at any time.

“Revolving Line Maturity Date” is the earliest of (a) April 16, 2009, or (b) the
occurrence of an Event of Default.

6.            Amendments to Compliance Certificate. The form of Compliance
Certificate attached to the Loan Agreement as Exhibit F is hereby amended and
restated in its entirety by the form of Compliance Certificate attached hereto
as Annex 1.

7.            Commitment Fee. Borrowers agree to pay to Bank a fully earned,
non-refundable commitment fees of $7,500 for the Revolving Line and the
Equipment Line, payable in two installments (i) $5,000 payable on the date
hereof; and (ii) $2,500 payable on April 16, 2008.

8.            Scope of Agreement. The amendments set forth herein are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, (b) limit or impair Bank’s
right to demand strict performance of the referenced provisions as of all other
dates, and (c) limit or impair Bank’s right to demand strict performance

 

 

PAGE 3

--------------------------------------------------------------------------------

 

of all other provisions and covenants as of any date.

9.            Conditions to Effectiveness. As conditions precedent to the
effectiveness of this Amendment, Borrowers shall have delivered to Bank a fully
executed original of this Amendment.

10.          Representations and Warranties. To induce Bank to enter into this
Amendment, Borrowers hereby represent and warrant to Bank as follows:

(a)          Immediately after giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;

(b)          Borrowers have the power and due authority to execute and deliver
this Amendment; and

(c)          The organizational documents of Borrowers delivered to Bank on the
date hereof remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect.

11.          Prior Agreement. The Loan Documents are hereby ratified and
reaffirmed and shall remain in full force and effect. This Amendment is not a
novation and the terms and conditions of this Amendment shall be in addition to
and supplemental to all terms and conditions set forth in the Loan Documents. In
the event of any conflict or inconsistency between this Amendment and the terms
of such documents, the terms of this Amendment shall be controlling, but such
document shall not otherwise be affected or the rights therein impaired.

12.          No Defenses of Borrowers. Borrowers agree that, as of the date
hereof, they have no setoffs, counterclaims or defenses against the obligations
to pay any amounts under the Indebtedness; and to the extent that any such
setoff, counterclaim or defense may exist, whether known or unknown, such
setoff, counterclaim or defense is hereby waived by Borrowers. Borrowers
acknowledge and warrant that Bank has acted in good faith and has conducted in a
commercially reasonable manner its relationships with Borrowers in connection
with this Amendment and the events leading to this Amendment, and in connection
with the Loan Documents, including the Loan Agreement and the Obligations, and
the Borrowers hereby waive and release any claims to the contrary.

13.          Continuing Validity. Borrowers understand and agree that in
granting its consent as provided herein, Bank is relying upon Borrowers’
representations, warranties, and agreements, as set forth in the Loan Documents.
Except as expressly modified pursuant to this Amendment, the terms of the Loan
Documents remain unchanged and in full force and effect. Bank’s consent pursuant
to this Amendment in no way shall obligate Bank to grant any future consents or
make any future modifications to the Indebtedness. Nothing in this Amendment
shall constitute a satisfaction of the Indebtedness. It is the intention of Bank
and Borrowers to retain as liable parties all makers and endorsers of the Loan
Documents, unless the party is expressly released by Bank in writing. No maker,
endorser, or guarantor will be released by

 

 

PAGE 4

--------------------------------------------------------------------------------

 

virtue of this Amendment. The terms of this Paragraph apply not only to this
Amendment, but also to all subsequent loan modification agreements.

14.          Integration. This Amendment, together with the Loan Documents,
constitutes the entire agreement and understanding among the parties relating to
the subject matter hereof, and supersedes all prior and contemporaneous
proposals, negotiations, agreements, and understandings relating to the subject
matter. In entering into this Amendment, Borrowers acknowledge that they are
relying on no statement, representation, warranty, covenant, or agreement of any
kind made by the Bank or any employee or agent of Bank, except for the
agreements of Bank set forth herein. No modification, rescission, waiver,
release, or amendment of any provision of this Amendment shall be made, except
by a written agreement signed by Bank and Borrowers.

15.          Payment of Expenses. Borrowers shall pay Bank all reasonable
out-of-pocket expenses for preparing and negotiating this Amendment (including
reasonable attorneys’ fees and expenses which attorney’s fees for the
documentation and negotiation of this Amendment will not exceed $2,000).

16.          Governing Laws; Headings. This Amendment is one of the Loan
Documents defined in the Loan Agreement and shall be governed and construed in
accordance with the laws of the State of Texas. The headings and captions in
this Amendment are for the convenience of the parties only and are not a part of
this Amendment.

17.          Binding Agreement. This Amendment shall be binding upon, and shall
inure to the benefit of, the successors and permitted assigns of each party.

18.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which, when executed and delivered, are an original, and
all taken together are one agreement.

THIS AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

PAGE 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered effective as of the date first written above.

 

BORROWERS:

 

HEALTHAXIS, INC.,

Pennsylvania corporation

 

By:

/s/ Ronald K. Herbert                        

 

Name:

Ronald K. Herbert                            

 

Title:

CFO                                                             

 

HEALTHAXIS, LTD.,

a Texas limited partnership (“HXLTD”)

 

By:

/s/ Ronald K. Herbert                        

 

Name:

Ronald K. Herbert                            

 

Title:

CFO                                                             

 

HEALTHAXIS IMAGING SERVICES, LLC,

a Texas limited liability company

 

By:

/s/ Ronald K. Herbert                        

 

Name:

Ronald K. Herbert                            

 

Title:

CFO                                                             

 

 

BANK:

 

SILICON VALLEY BANK

 

By:

/s/ Melissa Meagher                        

 

Name:

Melissa Meagher                              

Title:

Relationship Manager                      

 

 

 

 

 

PAGE 6

--------------------------------------------------------------------------------